Citation Nr: 1126732	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  11-10 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which granted service connection for bilateral sensorineural hearing loss, with a noncompensable rating assigned, effective September 30, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has level IV hearing in his right ear and level II hearing in his left.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral sensorineural hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII, Diagnostic Code 6100; § 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of error in this case.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d) (2010).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided a proper VA examination in December 2010 to evaluate the severity of his bilateral sensorineural hearing loss.  

In addition to dictating objective test results, a VA audiologist conducting a VA examination must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The December 2010 examiner noted the Veteran's complaints, his reported service and medical history, assessed the severity of the hearing loss, discussed the types of situations where his hearing loss would impact him the most as well as the effects his hearing loss would have on occupation and daily activities.  Therefore, the examiner fully considered the functional effects of the disability.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d) (2010).  

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  When the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis
During VA outpatient treatment in April 2010, pure tone air conduction thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
50
60
65
53
LEFT
35
40
60
75
53

Pure tone bone conduction thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
Symmetric to unmasked bone conduction for left ear.
LEFT
30
45
60
80
54

The audiologist did not state whether the air conduction or bone conduction threshold findings were a more accurate reflection of the Veteran's hearing acuity.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 in the left ear.  The Veteran was found to be a hearing aid candidate, which he received in August 2010.  

The Veteran was provided a VA audiology examination in December 2010, where pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
60
70
50
LEFT
20
35
55
75
46

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 88 percent in the left ear.  Hearing acuity in both ears was interpreted as being within normal limits at 500 to 1000 Hertz with mild to severe sensorineural hearing loss at 2000 to 4000 Hertz.  

The greatest pure tone threshold averages of record appear to have been recorded during the April 2010 audiology consultation using the bone conduction method, assuming that the right ear was symmetrical.  In the right ear, the puretone threshold average was 54 decibels with a speech recognition score of 84 percent.  This translates to Level II hearing impairment under Table VI.  With respect to the left ear, the greatest pure tone threshold average was 54 decibels with a speech recognition score of 80 percent.  This translates to Level IV hearing impairment under Table VI.  

Level II hearing impairment in one ear and Level IV hearing impairment in the other ear warrants a noncompensable or zero percent rating under the applicable criteria.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The puretone thresholds found at the December 2010 VA examination also result in a noncompensable rating.  In the right ear, a puretone threshold average of 50 decibels with a speech recognition score of 94 also translates to a Level II hearing impairment.  In the left ear, a puretone threshold average of 46 with a speech recognition score of 88 translates to a Level II hearing impairment.  Level II hearing impairment in both ears warrants a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

At no time has the Veteran met the criteria for an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  

The Veteran has contended that he should be granted a compensable rating because he sustained injuries to his ears while participating in the liberation of the Philippine Islands during World War II.  While the Veteran is deserving of the nation's gratitude and respect for his willingness to put his life on the line during his war time service; there is no legal or regulatory basis for paying compensation for his hearing loss on the basis of the initial injury to his ears.  Instead, as noted above, compensation is payable on the basis of current impairment in earning capacity in accordance with the rating schedule or on an extraschedular basis, as discussed below.

The evidence is against a compensable rating on a schedular basis.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's hearing loss is manifested by loss of hearing acuity.  The rating criteria are based on loss of hearing acuity and word recognition.  38 C.F.R. § 4.85.  These manifestations are contemplated in the rating criteria.  There have been no reports of factors outside the rating schedule.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities.  Referral for consideration of extraschedular rating is, therefore, not warranted.

Therefore, the weight of the evidence is against the claim and it is denied.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21 (2010).


Total Rating for Compensation Based on Individual Unemployability (TDIU)

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The United States Court of Appeals for the Federal Circuit has held that TDIU is not raised in the appeal of an initial rating or claim for increase unless the Roberson elements are present.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case the Veteran has not alleged unemployability, and there is no other evidence of unemployability.  The December 2010 VA examiner specifically found that the degree and configuration of hearing loss alone would not prevent the Veteran from obtaining or maintaining gainful physical or sedentary employment, especially with the use of hearing aids, assistive listening devices, and ADA accommodations.  The Veteran has not contended that his hearing loss (his only service connected disability) renders him unemployable, and there is no other evidence of unemployability.  Thus, further consideration of entitlement to TDIU is not warranted.



ORDER

An initial compensable rating for bilateral sensorineural hearing loss is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


